DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 07/29/2022.
Claims 1 and 33 have been amended.
Claims 1-34, 36, and 38 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.

On pg. 12, of the Remarks Applicant essentially argues:
“Zhu fails to cure the deficiencies of Ouyang/Romero/Subramanian. Zhu states "collect information of how many resources (cpu, memory and disk) a container have cost and collect some real-time information of running status." (Zhu, pg. 327). Zhu does not, however, teach or suggest the specific type of container monitoring set forth in claim 1, "when a container lacks internal event capture, periodically sample the container for fault and availability data associated with the container."

The limitation cannot be addressed as written due to 112(a) and 112(b) issues provided at item #7 below; but Examiner notes that Zhu discloses (pg. 327-328, § IV and V) the container cluster monitoring system is configured to periodically sample the state container-based infrastructure for resource usage/availability data associated with the containers explicitly: “status of each containers should be written to the database per second (pg. 328, col. 1)…Mi is the value of the memory when querying every two seconds” (pg. 328, col. 2), and discloses monitoring processes that inherently employ periodic sampling: “collect some real-time information of running status…collect real-time information(cpu usage, memory usage and disk usage) of physical clusters” (pg. 327, § IV). The conditional "when a container lacks internal event capture”, even when construed in view of AppSpec ¶0051, does not appear to meaningfully affect the scope of the claim as it an inherent attribute of any functional monitoring system, if it is not event driven, then it is time driven1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claims 1-34, 36, and 38 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and under 35 U.S.C. 112(b) as being indefinite. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claims 1 and 33 each recite contact a master controller of at least one of the first cloud or the second cloud to, when a container lacks internal event capture, periodically sample the container for fault and availability data associated with the container, which is not supported by Applicant’s as-filed Specification (AppSpec). The nearest disclosure in AppSpec is found in ¶0051
“For some types of shared infrastructure that does not provide internal event capture, such as Kubernetes (a commercially available open-source platform designed to automate deploying, scaling, and operating application containers), the state of the system is sampled by the collector 312 periodically for both activities and the resources they consume.”

Which does not provide written description support for the limitation because a container engine/orchestrator (e.g. Kubernetes) is not a equivalent to a container and sampling the “state of system” is not equivalent to “sample the container”. The latter also renders the claim indefinite since it is unclear what the act of ‘sampling a container’ describes or requires; that is, it is well-understood in the arts of system monitoring what a system state sample is (i.e. a point-of-time record/’snapshot’ of system state information that is of interest such as, in this context, what containers are being executed and resources being utilized), in contrast Examiner is unable to what a ‘container sample’ would describe. 
Applicant’s 07/29/2022 Remarks have been reviewed but offer no guidance concerning any of the 35 U.S.C. 112 issues set forth above. In order to advance prosecution Examiner has interpreted the limitation as essentially describing ‘sampling the state of the container-based infrastructure’.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends as its subject matter (“wherein the collected data comprises availability data”) is already recited in the parent claim 1 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2015/0347934 A1) in view of Subramanian (ChargeFlow - A workflow-based solution to chargeback processing) in further view of Ramarao et al. (US 9,497,136 B1) in further view of Zhu et al. (Monitoring and Billing of A Lightweight Cloud System Based on Linux Container).








Claims 33, 1 and 11:
Ouyang discloses the limitations as shown in the following rejections:
a first cloud…of a shared computer infrastructure; a collector, implemented by a hardware processor executing a software agent (interfaces and tracking tools of management system), electrically connected to the shared computer infrastructure, the collector being configured to collect data (statistical/metered/metric data) from the…cloud of the shared computer infrastructure including availability data (processor usage) (see at least ¶0002-0003, 0015-0018, 0031, 0035-0036, 0043; FIG. 1). The recited first cloud and a second cloud and agent further discussed below in view of Ramarao, and the recited implementing container-based virtualization…periodically sample the container for fault and availability data associated with the container below in view of Zhu.
[claim 1] transmitting, by the one or more software agents…the availability data to an ingestion application programming interface (database storage interface) (¶0035-0036, 0043, FIG. 1).
a processor having an input electrically connected to an output of the collector, the processor receiving the collected data from the collector and being configured to determine an association between one or more workloads (activities, consumption/usage of a resource) and the group (entity/cost center/department) based on the collected data using a rule-based engine and group data (chargeback data structure) accessed from a rule-based agent that maintains membership of workloads to groups based on rule-based groups…and configured to determine a value (cost) to the group of the one or more workloads based on a value allocation rule (“rules for translating metered usage data into cost”) (see at least ¶0016-0018, 0023, 0032, 0037-0041, 0044, 0047, 0049).
wherein the value allocation rule includes an assessment of a proportional value of a shared computing resource to the group based on…a value indicative of the quantity of the shared computing resource (e.g. CPU time, GB stored, GB downloaded) utilized for the one or more workloads of the group, the shared computing resource shared between the group and another group (see at least ¶0037-0038, 0041, 0019).
Ouyang does not specifically disclose assessing the costs for a particular duration of time during which the one or more workloads utilized the shared computing resource and/or the quantity of the shared computing resource utilized is determined based on determining a delta of a current state of the one or more workloads and a prior state of the one or more workloads.
Subramanian, however, discloses (pg. 124-125) analogous system and methods for assigning chargeback costs (value) to departments/users (group) based on the resources utilized by VMs (workloads) and “calculated based on the time period of usage also known as the billing period” (pg. 127, § 4.1.2 and 4.1.5). Subramanian’s method including determining a value (cost) to the group (users/departments) of the one or more workloads (VMs) based on a value allocation rule (chargeback cost profile, SLA), wherein the value allocation rule includes an assessment of a proportional value of a shared computing resource to the group based on a duration of time (time/billing period) during which the one or more workloads utilized the shared computing resource and a value indicative of a quantity of the shared computing resource utilized for the one or more workloads of the group, the shared computing resource shared between the group and another group, wherein the quantity of the shared computing resource utilized is determined based on determining a delta (difference/change) of a current state (configuration) of the one or more workloads and a prior state of the one or more workloads; (see at least pg. 127-128, § 4.1.5 - 4.1.5.2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Ouyang’s chargeback method with that of Subramanian because Ouyang increases the flexibility of the chargeback process (Ouyang ¶0011, 0013) and Subramanian increases the understandability and simplifies maintenance of the chargeback modeling reducing the administrative overhead and increasing utilization of underlying resources (Subramanian pg. 122).
Ouyang briefly discloses the shared computing resources and infrastructure “may be a cloud” (¶0015) but does not describe multiple clouds, and further the combination of Ouyang/Subramanian does not specifically disclose in response to comparing the value to a metric, reconfiguring resources among the first cloud and the second cloud in the shared computer infrastructure for execution of the one or more workloads.
Ramarao, however, discloses (FIG. 10; col. 9, li. 4-48; col. 15, li. 7-20; col. 37, li. 54-67) a system and methods for collecting data, via “monitoring agents” and/or “sniffers” (collector/agent), from multiple cloud environments (first cloud and a second cloud) of shared IT infrastructure; including a detailed description (FIG. 14-18; col. 24-25) of alternative potential deployment configurations for the monitoring agents with respect to the cloud infrastructure and the central collection server to which the collected data is transmitted (ingestion API). 
Ramaro further discloses (col. 11, 27-41; col. 17, li. 53 – col. 18, li. 31) using the collected data to perform a chargeback process attributing a cost (value) to a business unit, department, and/or user (group) based on utilized resources including determining resource usage efficiency, inefficiency, and/or waste (value), analogous to Ouyang and the claimed invention; and further discloses in response to comparing the value to a metric (waste/inefficiency threshold), reconfiguring (reclaiming/reallocating) resources (e.g. VMs) among the first cloud and the second cloud (e.g. hybrid cloud, public cloud, private cloud) in the shared computer infrastructure for execution of the one or more workloads in at least col. 21, li. 1-10:
“a resource that is being inefficiently used may be reclaimed so that the resource can be made available for other users. For example, a virtual machine that has not been powered-on for several weeks may be reclaimed so that the virtual machine can be made available for another user. As another example, a datastore where only 10 percent is being used may be reclaimed so that the datastore or a portion of the datastore can be made available for another user.”

See also col. 20, li. 40 – col. 22, line 22 for additional examples of reconfiguring resources and context for the above quotation, and also FIG. 10; col. 15, li. 7-23; col. 37, li. 54-67 for description of multi-cloud implementations. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Ouyang/Subramanian’s chargeback method with Ramarao‘s centralized multi-cloud management because Ouyang increases the flexibility of the chargeback process (Ouyang ¶0011, 0013) and Ramarao increases the efficiency of tracking cloud resources and allows for reduced costs (col. 6, li. 15-37).
Regarding the limitation reciting the cloud implements container-based virtualization and contact a master controller of at least one of the first cloud or the second cloud to when a container lacks internal event capture, periodically sample the container for fault and availability data associated with the container, as shown above, Ramaro and Subramanian disclose performing resource accounting and chargeback at the level/granularity of VMs, and Ramaro discloses (col. 19, li. 46 – col. 20, li. 7; col. 11, li. 26-31) periodically sample the shared environment for fault (deviations from expectation) and availability data, but do not explicitly refer to OS-level “container” virtualization (e.g. Docker, LXC). 
However, container-based virtualization is old and well-known, and more particularly, the benefits of applying the principles of resource accounting, billing, and chargeback at the granularity of containers was known in the art as evidenced by Zhu (pg. 325, Abstract; pg. 327), including specifically (pg. 327-328, § IV and V) contact[ing] a master (Master) controller of the cloud by periodically sampling (e.g. “status of each containers should be written to the database per second (pg. 328, col. 1)…Mi is the value of the memory when querying every two seconds” (pg. 328, col. 2); “collect some real-time information of running status...collect real-time information (cpu usage, memory usage and disk usage) of physical clusters” (pg. 327, § IV)) the [state of the container-based infrastructure] for resource availability data associated with the container. Furthermore, Zhu discloses (pg. 325, col. 2, para. 4): 
“administrators can get information from monitoring module to know the status of physical clusters and monitor users to avoid exceptions. More importantly, when an exception occurs, administrators will need enough information to find out reasons and take measure to recover from it.” 

Since Zhu’s collected information includes data indicative of why an exception (fault) occurred, it is reasonably interpreted as including “fault” data. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to extend the teachings of Ouyang/Subramanian/Ramaro concerning resource accounting, billing, and chargeback from VMs to containers as it represents the use of known technique to improve similar products in the same way as evidenced by Zhu.

Claims 2 and 34:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ouyang further discloses aggregating the collected data (see ¶0036-0038).

Claims 3 and 4:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the shared computer infrastructure comprises a plurality of servers running in a data center (IT/hardware resources of enterprise)…comprises a plurality of cloud computing resources running on a cloud (see at least ¶0002-0003, 0015-0016).


Claims 5-7:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ramaro further discloses embodiments where the shared computer infrastructure comprises a plurality of cloud computing resources running on a cloud…wherein the cloud comprises a private cloud, a public cloud, and/or a hybrid cloud (col. 15, li. 4-23).

Claims 8 and 12:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the collected data comprises usage data…comprises workload data (see at least ¶0016, 0019-0020, 0030-0032, 0035).

Claim 9:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the collected data comprises configuration management data (see ¶0028, 0031, 0035).

Claims 10 and 31:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. As noted above, Ouyang discloses collecting data from the shared cloud infrastructure but does not specifically disclose the subject matter of claims 10 and 31. Ramaro, however, further discloses:
wherein the collected data comprises security data (col. 24, li. 9-17; col. 9, li. 7-19; col. 30, li. 53-66; col. 37, li. 47-48); 

wherein the collecting data from the shared computer infrastructure comprises receiving events (event and/or status/state updates) delivered by the shared computer infrastructure (col. 28, li. 59 – col. 29, li. 2; col. 29, li. 61-67; col. 31, li. 32-41;

Claims 13, 20, and 27:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Zhu further discloses wherein the collected data comprises a set of containers supporting the one or more workloads…determining an association between the one or more workloads and the group based on metadata in a container…the value metric comprises a predefined time for execution of a container in at least Zhu pg. 327-329, § IV-V in view of Ouyang/Subramanian/Ramaro as described in the rejections to claim 1 above.

Claims 14 and 15:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the collected data comprises available shared resource components (resources) in the shared computer infrastructure…comprises consumed computer resource components in the shared computer infrastructure (see at least ¶0016-0020, 0037).

Claims 16:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ouyang further discloses the collected data comprises a cost of a server for a duration of at least one of the one or more workloads in at least ¶0020, 0037, 0042 in view of ¶0016 disclosing a server as an exemplary resource and further Ramaro col. 23, li. 10-47.

Claims 17 and 18:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the group comprises a group of users (department) of the shared computer infrastructure in a particular line of business…wherein the group comprises a software application (see at least ¶0016, 0018, 0041).

Claim 19:
The combination of Ouyang/Subramanian/Ramaro/Zhu iscloses the limitations as shown in the rejections above. Ouyang further discloses maintains a continuous (as needed and/or responsive to new or modified data) computation of membership of workloads to groups (see at least ¶0003, 0016, 0035-0037, 0040).

Claim 21:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the value allocation rule comprises a rule that allocates a proportion of CPU cycles (CPU time) used for a set of workloads (see ¶0016, 0037).

Claims 22, 23, 32, and 38:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ramaro further discloses: 
wherein the value to the group of the one or more workloads is determined based on a forecast (prediction/estimation) of a future value…determining a history of the one or more workloads and then determining the value to the group of the one or more workloads using the determined history of the one or more workloads (col. 19, li. 46 – col. 20, li. 23; col. 20, li. 40-48; col. 36, li. 1-15; col. 37, li. 49-53);
collecting workload data at predetermined time intervals…storing a time-series representation of the collected data. (col. 19, li. 46-67; col. 29, li. 24-60; col. 33, li. 11-31; col. 36, li. 1-15). 

Claim 24:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the group (entity/cost center/department) comprises a plurality of groups and the determining the value to the group of the one or more workloads comprises determining a plurality of values (see at least ¶0016-0018, 0023, 0032, 0037-0041, 0044, 0047).

Claims 25 and 26:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ouyang further discloses comparing the determined value to the group of the one or more workloads against a value metric…wherein the value metric comprises a predefined cost (see at least ¶0002-0003, 0019-0021, 0032, 0037-0041, 0047).

Claims 28 and 29:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ramaro further discloses wherein the value metric comprises a predefined number of provisioned resources (VMs)…generating a resource configuration change (reclaim) based on the determined value to the group (col. 20, li. 40 – col. 21, line 67).

Claim 30:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ouyang further discloses storing the collected data (see at least ¶0015-0016, 0035, 0043, 0049).

Claims 36:
The combination of Ouyang/Subramanian/Ramaro/Zhu discloses the limitations as shown in the rejections above. Ramaro further discloses a load balancer (agent transmission control software) electrically connected between the output of the collector (agents and sniffers) and an input to the processor (collection server) (see at least col 29, li. 24-60).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure:
“Resource Usage Monitoring - Kubernetes” discloses Kubernetes monitoring implementations.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
	09/16/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Monitoring mechanisms refer to processes of “dynamic collection, interpretation and presentation of information…This information gathering can be utilize two different methods of information acquisition: Time-Driven Time-driven monitoring acquires information from the infrastructure at certain time intervals to derive a static view of the computing infrastructure. Event-Driven Event-driven monitoring acquires information from the infrastructure on the occurrence of certain events to derive a dynamic view of the computing infrastructure” (Uncertainty In Service Provisioning Relationships” (pg. 27, included with this Action).
        
        “There are three main monitoring policies: 1) time triggered; 2) event triggered, and 3) a hybrid...Time-triggered monitoring requires a good understanding of a process in order to optimize the sampling frequency. Event-triggered monitoring focuses on observing changes in a system and might be more efficient, especially in stable systems.” (“Monitorology – the Art of Observing the World”, pg. 6 included with this Action).